EXHIBIT 10.1

FORM OF

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is entered into as of the
         day of                     , 20    , by and between VASCO Data Security
International, Inc., a Delaware corporation (the “Company”), and
                     (“Indemnitee”).

RECITALS

A. The Company recognizes that competent and experienced persons are
increasingly reluctant to serve or to continue to serve as directors or officers
of public companies unless they are protected by comprehensive liability
insurance, indemnification and advancement of expenses, due to the increased
exposure to litigation costs and risks resulting from their service to such
companies, and due to the fact that the exposure frequently bears no reasonable
relationship to the compensation of such directors and officers.

B. The Company and Indemnitee recognize that plaintiffs often seek damages in
such large amounts and the costs of litigation may be so enormous (whether or
not the case is meritorious), that the defense and/or settlement of such
litigation is often beyond the personal resources of directors and officers.

C. The Company believes that it is unfair for its directors and officers to
assume the risk of large judgments and significant expenses that may occur in
cases in which the director or officer received no personal profit and in cases
where the director or officer was not culpable.

D. The Company desires to attract and retain the services of highly qualified
individuals, such as Indemnitee, to serve the Company.

E. Indemnitee is a director of the Company and in such capacity is performing
valuable services for the Company.

F. In order to induce Indemnitee to continue to provide services to the Company,
the Company wishes to provide for the indemnification of, and advancement of
expenses to, Indemnitee to the maximum extent permitted by law.

G. The current By-laws of the Company (the “By-laws”) require indemnification of
the directors and officers of the Company, and Indemnitee also may be entitled
to indemnification pursuant to the General Corporation Law of the State of
Delaware;

H. The By-laws expressly provide that the indemnification provisions set forth
therein are not exclusive, and thereby contemplate that contracts may be entered
into between the Company and members of the Company’s Board of Directors (the
“Board”), officers and other persons with respect to indemnification;

I. The Board has concluded that, to attract and retain competent and experienced
persons to serve as directors and officers of the Company, it is not only
reasonable and prudent but necessary to promote the best interests of the
Company and its stockholders for the Company to contractually indemnify its
directors and certain of its officers in the manner set forth herein, and to
assume for itself liability for expenses and damages in connection with claims
against



--------------------------------------------------------------------------------

such directors and officers in connection with their service to the Company as
provided herein.

J. This Agreement is a supplement to and in furtherance of the indemnification
provided in the By-laws and any resolutions adopted pursuant thereto, and shall
not be deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee thereunder.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements set forth below, the Company and Indemnitee, intending
to be legally bound, hereby agree as follows:

1. Definitions. For purposes of this Agreement, the following terms shall have
the corresponding meanings set forth below.

“Claim” means a claim or action asserted by a Person in a Proceeding or any
other written demand for relief, in either case in connection with or arising
from an Indemnification Event.

“Company Action” means a Proceeding in which a Claim has been brought by or in
the name of the Company to procure a judgment in its favor.

“Corporate Status” describes the status of a Person who is, was or may be deemed
to be a director, officer, limited liability company manager, partner, employee,
controlling person, agent or fiduciary of any Covered Entity.

“Covered Entity” means (i) the Company, (ii) any subsidiary of the Company or
(iii) any other Person for which Indemnitee is, was or may be deemed to be
serving at the request of the Company, or at the request of any subsidiary of
the Company, as a director, officer, employee, controlling person, agent or
fiduciary. For purposes of clarification, “serving at the request of the
Company” includes any service as a director, officer, limited liability company
manager, partner, employee, controlling person, fiduciary or agent with respect
to an employee benefit plan, its participants or beneficiaries.

“Disinterested Director” means, with respect to any determination contemplated
by this Agreement, any Person who, as of the time of such determination, is a
member of the Board but is not a party to any Proceeding then pending with
respect to any Indemnification Event.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any similar federal statute then in effect.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar federal statute then in effect.

“Expenses” means any and all direct and indirect fees, costs, retainers, court
costs, transcript costs, expert fees, witness fees, travel expenses, duplicating
costs, printing costs, binding costs, telephone charges, postage and delivery
service fees, and all other disbursements or expenses of any type or nature
whatsoever actually and reasonably incurred by Indemnitee (including, subject to
the limitations set forth in

 

2



--------------------------------------------------------------------------------

Section 3(c) below, reasonable attorneys’ fees) in connection with or arising
from an Indemnification Event, including:

(i) the investigation or defense of a Claim;

(ii) being, or preparing to be, a witness or otherwise participating, or
preparing to participate, in any Proceeding;

(iii) furnishing, or preparing to furnish, documents in response to a subpoena
or otherwise in connection with any Proceeding;

(iv) any appeal of any judgment, outcome or determination in any Proceeding
(including any premium, security for and other costs relating to any cost bond,
supersedeas bond or any other appeal bond or its equivalent);

(v) establishing or enforcing any right to indemnification or advancement of
expenses under this Agreement (including pursuant to Section 2(c) below),
Delaware law or otherwise, regardless of whether Indemnitee is ultimately
successful in such action, unless as a part of such action, a court of competent
jurisdiction over such action determines that each of the material assertions
made by Indemnitee as a basis for such action was not made in good faith or was
frivolous;

(vi) Indemnitee’s defense of any Proceeding instituted by or in the name of the
Company under this Agreement to enforce or interpret any of the terms of this
Agreement (including costs and expenses incurred with respect to Indemnitee’s
counterclaims and cross-claims made in such action); and

(vii) any federal, state, local or foreign taxes imposed on Indemnitee as a
result of the actual or deemed receipt of any payments under this Agreement,
including all interest, assessments and other charges paid or payable with
respect to such payments.

For purposes of clarification, Expenses shall not include Losses.

“Former Director or Officer” means, with respect to a determination contemplated
by this Agreement, a Person who was a member of the Board or an executive
officer of the Company but who is no longer serving on the Board or as an
executive officer of the Company as of the time of such determination.

An “Indemnification Event” shall be deemed to have occurred if Indemnitee was,
is or becomes, or is threatened to be made, a party to or witness or other
participant in, or was, is or becomes obligated to furnish or furnishes
documents in response to a subpoena or otherwise in connection with, any
Proceeding by reason of Indemnitee’s Corporate Status, or by reason of any
action or inaction on the part of Indemnitee while serving in any such capacity
(including rendering any written statement that is a Required Statement or is
made to another director, officer, limited liability company manager, partner,
employee, controlling person, agent or fiduciary of a Covered Entity to support
a Required Statement).

 

3



--------------------------------------------------------------------------------

“Independent Legal Counsel” means an attorney or firm of attorneys designated by
Indemnitee that is acceptable, in their reasonable discretion, to a majority of
the Disinterested Directors (or, if there are no Disinterested Directors, the
Board) and that is experienced in matters of corporate law and neither presently
is, nor in the three years prior to such designation has been, retained to
represent (i) the Company or Indemnitee in any matter material to either such
party (other than with respect to matters concerning the rights of Indemnitee
under this Agreement, or other indemnitees under similar indemnity agreements),
or (ii) any other party to the Proceeding giving rise to a claim for
indemnification, advancement of Expenses or contribution hereunder.

“Losses” means any and all losses, claims, damages, liabilities, judgments,
fines, penalties, settlement payments, awards and amounts of any type whatsoever
incurred by Indemnitee in connection with or arising from an Indemnification
Event. For purposes of clarification, Losses shall not include Expenses.

“Organizational Documents” means any and all organizational documents, charters
or similar agreements or governing documents, including (i) with respect to a
corporation, its certificate (or articles) of incorporation and by-laws,
(ii) with respect to a limited liability company, its certificate of formation
and operating agreement, and (iii) with respect to a limited partnership, its
certificate of partnership and partnership agreement.

“Proceeding” means any threatened, pending or completed action, suit,
proceeding, arbitration or alternative dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought in the right of a Covered Entity or
otherwise and whether of a civil (including intentional or unintentional tort
claims), criminal, administrative or investigative nature.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, any other enterprise or any government, agency or
political subdivision thereof. For purposes of clarification, “any other
enterprise” includes employee benefit plans and their related trusts.

“Required Statement” means a written statement of a Person that is required to
be, and is, filed with the SEC regarding the design, adequacy or evaluation of a
Covered Entity’s disclosure controls and procedures (as such term is defined in
Rules 13a-15(e) and 15d-15(e) under the Exchange Act) or its internal control
over financial reporting (as such term is defined in Rules 13a-15(f) and
15d-15(f) under the Exchange Act), or the accuracy, sufficiency or completeness
of reports or statements filed by a Covered Entity with the SEC pursuant to
federal law and/or administrative regulations, including the certifications
contemplated by Sections 302 and 906 of the Sarbanes-Oxley Act of 2002, as
amended, or any rule or regulation promulgated pursuant thereto.

“Reviewing Party” means, with respect to any determination contemplated by this
Agreement, any one of the following: (i) a majority of all Disinterested
Directors, even if such Disinterested Directors do not constitute a quorum of
the Board; (ii) a

 

4



--------------------------------------------------------------------------------

committee consisting solely of Disinterested Directors, even if such committee
members do not constitute a quorum of the Board, so long as such committee was
designated by a majority of all Disinterested Directors; (iii) in the absence of
any Disinterested Directors and upon the written consent of Indemnitee, the
Company’s stockholders; (iv) Independent Legal Counsel, in which case the
applicable determination shall be provided in a written opinion to the Board,
with a copy provided to Indemnitee; or (v) if Indemnitee is a Former Director or
Officer of the Company at the time of such determination, Independent Legal
Counsel

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute then in effect.

2. Indemnification.

(a) Indemnification of Losses and Expenses. If an Indemnification Event has
occurred, then, subject to Section 9 and the other provisions of this Agreement
below, the Company shall indemnify and hold harmless Indemnitee, to the fullest
extent permitted by law, against any and all Losses and Expenses, but only if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in, or not opposed to, the best interests of the Company, and, with respect
to any criminal Proceeding, only if Indemnitee had no reasonable cause to
believe Indemnitee’s conduct was unlawful. The termination of any Proceeding by
judgment, court order, settlement or conviction, or on plea of nolo contendere
or its equivalent, shall not, of itself, create a presumption that Indemnitee
(i) did not act in good faith and in a manner which Indemnitee reasonably
believed to be in, or not opposed to, the best interests of the Company or
(ii) with respect to any criminal Proceeding, had reasonable cause to believe
that Indemnitee’s conduct was unlawful. For purposes of clarification, a Person
who acted in good faith and in a manner such Person reasonably believed to be in
the interest of the participants and beneficiaries of an employee benefit plan
and/or related trust shall be deemed to have acted in a manner “not opposed to
the best interests of the Company” as referred to in this paragraph.

(b) Limitation with Respect to Company Actions. Notwithstanding any other
provision of this Agreement to the contrary, the Company shall not indemnify and
hold harmless Indemnitee with respect to any Losses (as opposed to Expenses) in
connection with or arising from any Company Action. Furthermore, the Company
shall not indemnify and hold harmless Indemnitee with respect to any Expenses in
connection with or arising from any Company Action as to which Indemnitee shall
have been finally adjudged to be liable to the Company in a non-appealable
judgment by a court of competent jurisdiction unless, and then only to extent
that, any court of competent jurisdiction in which such Company Action was
brought shall determine upon application that, despite the adjudication of
liability, but in view of all of the circumstances of the case, Indemnitee is
fairly and reasonably entitled to indemnification for such Expenses as such
court shall deem proper.

(c) Advancement of Expenses. To the extent permitted by applicable law and until
a determination that Indemnitee is not entitled to be indemnified by the Company
under the terms hereof, the Company shall advance Expenses to or on behalf of
Indemnitee as soon as practicable, but in any event not later than 30 days after
written request therefor by Indemnitee,

 

5



--------------------------------------------------------------------------------

which request shall be accompanied by vouchers, invoices or similar evidence
documenting in reasonable detail the Expenses incurred or to be incurred by
Indemnitee. Indemnitee hereby undertakes to repay such amounts advanced if, and
only to the extent that, it shall ultimately be determined that Indemnitee is
not entitled to be indemnified by the Company for such Expenses under this
Agreement. Advances shall be unsecured and interest free. Advances shall be made
without regard to Indemnitee’s ability to repay such advances.

(d) Contribution. If, and to the extent, the indemnification of Indemnitee
provided for in Section 2(a) above for any reason is held by a court of
competent jurisdiction not to be permissible for liabilities arising under
federal securities laws or ERISA, then the Company, in lieu of indemnifying
Indemnitee under this Agreement, shall contribute to the amount paid or payable
by Indemnitee as a result of such Losses or Expenses (i) in such proportion as
is appropriate to reflect the relative benefits received by the Covered Entities
and all officers, directors, limited liability company managers, partners,
employees, controlling persons, agents or fiduciaries of the Covered Entities
other than Indemnitee who are jointly liable with Indemnitee (or would be if
joined in such Proceeding), on the one hand, and Indemnitee, on the other hand,
or (ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Covered Entities and all officers, directors, limited liability company
managers, partners, employees, controlling persons, agents or fiduciaries of the
Covered Entities other than Indemnitee who are jointly liable with Indemnitee
(or would be if joined in such Proceeding), on the one hand, and Indemnitee, on
the other hand, in connection with the action or inaction that resulted in such
Losses or Expenses, as well as any other relevant equitable considerations. The
relative fault of the Covered Entities and all officers, directors, limited
liability company managers, partners, employees, controlling persons, agents or
fiduciaries of the Covered Entities other than Indemnitee who are jointly liable
with Indemnitee (or would be if joined in such Proceeding), on the one hand, and
Indemnitee, on the other hand, shall be determined by reference to, among other
things, the degree to which their actions were motivated by intent to gain
personal profit or advantage, the degree to which their liability is primary or
secondary, and the degree to which their conduct is active or passive.
Notwithstanding the foregoing, no Person found guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not found guilty of
such fraudulent misrepresentation.

3. Indemnification and Advancement of Expenses Procedures.

(a) Notice of Indemnification Event. Indemnitee shall give the Company written
notice as soon as practicable of any Indemnification Event of which Indemnitee
becomes aware and of any request for indemnification or advancement of Expenses
hereunder, provided that any failure to so notify the Company shall not relieve
the Company of any of its obligations under this Agreement, except if, and then
only to the extent that, such failure materially increases the liability of the
Company under this Agreement. The written notice will include such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification and/or advancement of Expenses. Promptly upon receipt of any
such request for indemnification or advancement of Expenses, the Secretary of
the Company shall advise the Board of Directors in writing that Indemnitee has
made such request.

 

6



--------------------------------------------------------------------------------

(b) Notice to Insurers. If, at the time the Company receives notice of an
Indemnification Event pursuant to Section 3(a) above, the Company has liability
insurance in effect which may cover such Indemnification Event, the Company
shall give prompt written notice of such Indemnification Event to the insurers
in accordance with the procedures set forth in each of the applicable policies
of insurance and provide a copy of each such notice to Indemnitee and to the
Chair of the Corporate Governance and Nominating Committee of the Board. The
Company shall thereafter take all necessary or desirable action to cause such
insurers to pay, on behalf of Indemnitee, all amounts payable as a result of
such Indemnification Event in accordance with the terms of such policies;
provided that nothing in this Section 3(b) shall affect the Company’s
obligations under this Agreement or the Company’s obligations to comply with the
provisions of this Agreement in a timely manner as provided.

(c) Selection of Counsel. If the Company shall be obligated hereunder to pay or
advance Expenses or indemnify Indemnitee with respect to any Losses, the Company
shall be entitled to assume the defense of any related Claims, with counsel
selected by the Company and reasonably acceptable to Indemnitee, which approval
shall not be unreasonably withheld, conditioned or delayed. After the retention
of such counsel by the Company and the receipt of any approval required under
the preceding sentence, the Company will not be liable to Indemnitee under this
Agreement for any fees of counsel subsequently incurred by Indemnitee with
respect to the defense of such Claims; provided, however, that: (i) Indemnitee
shall have the right to employ counsel in connection with any such Claim at
Indemnitee’s expense and (ii) if (A) the employment of counsel by Indemnitee has
been previously authorized by the Company with respect to the period after the
Company has retained counsel to defend such Claim and such authorization has not
been withdrawn, (B) counsel for Indemnitee or counsel for the Company has
provided the Company with a written opinion that there is or there is reasonably
likely to be a conflict of interest between the Company and Indemnitee on any
significant issue in the conduct of any such defense or (C) the Company has
ceased its retention of such counsel to defend such Claim, then the fees and
expenses of Indemnitee’s counsel shall be at the expense of the Company. The
Company shall not be entitled, without the consent of Indemnitee, to assume the
defense of any Claim brought by or in the right of the Company or as to which
counsel for the Company or counsel for the Indemnitee shall have reasonably made
the conclusion provided for in clause (B) in the immediately preceding sentence.

4. Determination of Right to Indemnification.

(a) Successful Proceeding. To the extent Indemnitee has been successful, on the
merits or otherwise, in defense of any Proceeding referred to in Section 2(a) or
2(b), the Company shall indemnify Indemnitee against Losses and Expenses
incurred by Indemnitee in connection therewith, except as limited by such
Sections or otherwise by this Agreement. If Indemnitee is not wholly successful
in such Proceeding, but is successful, on the merits or otherwise, as to one or
more but less than all Claims in such Proceeding, the Company shall indemnify
Indemnitee against all Expenses actually or reasonably incurred by Indemnitee in
connection with each successfully resolved Claim.

(b) Presumption of Success. The Company acknowledges that a settlement or other
disposition short of final judgment shall be deemed a successful resolution for
purposes of Section 4(a) if it permits a party to avoid expense, delay,
distraction, disruption or uncertainty. In the event that any Proceeding to
which Indemnitee is a party is resolved in any manner other

 

7



--------------------------------------------------------------------------------

than by adverse judgment against Indemnitee (including settlement of such
Proceeding with or without payment of money or other consideration), it shall be
presumed that Indemnitee has been successful on the merits or otherwise in such
Proceeding, unless there has been a finding (either adjudicated or pursuant to
Section 4(d) below) that Indemnitee (i) did not act in good faith, (ii) did not
act in a manner reasonably believed to be in, or not opposed to, the best
interests of the Company, or (iii) with respect to any criminal proceeding, had
reasonable grounds to believe his conduct was unlawful. Anyone seeking to
overcome this presumption shall have the burden of proof and the burden of
persuasion, by a preponderance of the evidence.

(c) Other Proceedings. To the extent Section 4(a) is inapplicable, the Company
shall nevertheless indemnify Indemnitee, unless and to the extent a Reviewing
Party chosen pursuant to Section 4(d) determines that Indemnitee has not met the
applicable standard of conduct set forth in Section 2(a) or 2(b), as applicable,
as a condition to such indemnification.

(d) Reviewing Party Determination. If, and to the extent, any applicable law or
this Agreement requires the determination that Indemnitee has met the applicable
standard of conduct set forth in Section 2(a) or 2(b), as applicable, as a
condition to any such indemnification, a Reviewing Party chosen by the Board
(which Reviewing Party shall be an Independent Legal Counsel in the event any
Former Director or Officer is seeking indemnification hereunder) shall make such
determination in writing, subject to the following:

        (i) A Reviewing Party so chosen shall act in the utmost good faith to
assure Indemnitee a complete opportunity to present to such Reviewing Party
Indemnitee’s evidence that Indemnitee has met the applicable standard of
conduct.

        (ii) Indemnitee shall be deemed to have acted in good faith if
Indemnitee’s action is based on the records or books of account of a Covered
Entity, including its financial statements, or on information supplied to
Indemnitee by the officers or employees of a Covered Entity in the course of
their duties, or on the advice of legal counsel for a Covered Entity or on
information or records given, or reports made, to a Covered Entity by an
independent certified public accountant or by an appraiser or other expert
selected with reasonable care by a Covered Entity, except and to the extent that
(A) Indemnitee knew or had reason to know that such records or books of account
of a Covered Entity, information supplied by the officers or employees of a
Covered Entity, advice of legal counsel or information or records given or
reports made by an independent certified public accountant or by an appraiser or
other expert were materially false or materially inaccurate, or (B) Indemnitee
has not satisfied Indemnitee’s duty of loyalty to the Covered Entity. In
addition, the knowledge and/or actions, or failure to act, of any director,
officer, limited liability company manager, partner, employee, controlling
person, agent or fiduciary of a Covered Entity shall not be imputed to
Indemnitee for purposes of determining the right to indemnification under this
Agreement. Whether or not the foregoing provisions of this Section 4(d)(ii) are
satisfied, it shall in any event be presumed that Indemnitee has at all times
acted in good faith and in a manner Indemnitee reasonably believed to be in, or
not opposed to, the best interests of the Company. Any Person seeking to
overcome this presumption shall have the burden of proof and the burden of
persuasion, by a preponderance of the evidence.

 

8



--------------------------------------------------------------------------------

        (iii) If a Reviewing Party chosen pursuant to this Section 4(d) has not
made a determination whether Indemnitee is entitled to indemnification within 30
days after being chosen as the Reviewing Party, the requisite determination of
entitlement to indemnification shall be deemed to have been made and Indemnitee
shall be entitled to such indemnification, absent (A) a misstatement by
Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee’s statement not materially misleading, in connection with the
request for indemnification, or (B) a prohibition of such indemnification under
applicable law; provided, however, that such 30-day period may be extended for a
reasonable time, not to exceed an additional 30 days, if the Reviewing Party in
good faith requires such additional time for obtaining or evaluating
documentation and/or information relating thereto; and provided, further, that
the foregoing provisions of this Section 4(d)(iii) shall not apply if (I) the
determination of entitlement to indemnification is to be made by the
stockholders of the Company, (II) a special meeting of stockholders is called by
the Board for such purpose within thirty (30) days after the stockholders are
chosen as the Reviewing Party, (III) such meeting is held for such purpose
within 60 days after having been so called, and (IV) such determination is made
thereat.

(e) Appeal to Court; Enforcement of Agreement by Indemnitee.

        (i) Notwithstanding a determination by a Reviewing Party chosen pursuant
to Section 4(d) that Indemnitee is not entitled to indemnification with respect
to a specific Claim or Proceeding (an “Adverse Determination”), Indemnitee shall
have the right to apply to the court in which that Claim or Proceeding is or was
pending or any other court of competent jurisdiction for the purpose of
enforcing Indemnitee’s right to indemnification pursuant to this Agreement;
provided that Indemnitee shall commence any such proceeding seeking to enforce
Indemnitee’s right to indemnification within one year following the date upon
which Indemnitee is notified in writing by the Company of the Adverse
Determination. If a determination shall have been made pursuant to Section 4(d)
of this Agreement that Indemnitee is not entitled to indemnification, any
judicial proceeding commenced pursuant to this Section 4(d) shall be conducted
in all respects as a de novo trial on the merits and Indemnitee shall not be
prejudiced by reason of the prior adverse determination.

        (ii) In the event of any judicial proceeding between the parties
concerning their respective rights and obligations hereunder, the Company shall
have the burden of proving by a preponderance of the evidence that the Company
is not obligated to make the payment or advance claimed by Indemnitee.

        (iii) If a determination shall have been made pursuant to Section 4(d)
of this Agreement that Indemnitee is entitled to indemnification, the Company
shall be bound by such determination in any judicial proceeding commenced
pursuant to this Section 4(e), absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the application for
indemnification, or (ii) a prohibition of such indemnification under applicable
law.

 

9



--------------------------------------------------------------------------------

        (iv) The Company shall not oppose Indemnitee’s right to seek any
judicial adjudication of Indemnitee’s rights under this Agreement. The Company
shall be precluded from asserting in any judicial proceeding commenced pursuant
to this Section 4 that the procedures and presumptions of this Agreement are not
valid, binding and enforceable. The Company agrees that its execution of this
Agreement shall constitute a stipulation by which it shall be irrevocably bound
in any court of competent jurisdiction in which a proceeding by Indemnitee for
enforcement of Indemnitee’s rights hereunder shall have been commenced,
continued or appealed, that the Company is bound by all the provisions of this
Agreement, that the Company’s obligations set forth in this Agreement are unique
and special, and that failure of the Company to comply with the provisions of
this Agreement will cause irreparable and irremediable injury to Indemnitee, for
which a remedy at law will be inadequate. As a result, in addition to any other
right or remedy Indemnitee may have at law or in equity with respect to a breach
of this Agreement, Indemnitee shall be entitled to injunctive or mandatory
relief directing specific performance by the Company of its obligations under
this Agreement.

5. Additional Indemnification Rights; Non-exclusivity.

(a) Scope. The Company hereby agrees to indemnify Indemnitee to the fullest
extent permitted by law, even if such indemnification is not specifically
authorized by the other provisions of this Agreement or any other agreement, the
Organizational Documents of any Covered Entity or by applicable law. In the
event of any change after the date of this Agreement in any applicable law,
statute or rule, that expands the right of a Delaware corporation to indemnify a
member of its board of directors or an officer, employee, controlling person,
agent or fiduciary, it is the intent of the parties hereto that Indemnitee shall
enjoy by this Agreement the greater benefits afforded by such change. In the
event of any change in any applicable law, statute or rule that narrows the
right of a Delaware corporation to indemnify a member of its board of directors
or an officer, employee, controlling person, agent or fiduciary, such change, to
the extent not otherwise required by such law, statute or rule to be applied to
this Agreement, shall have no effect on this Agreement or the parties rights and
obligations hereunder except as set forth in Section 9(c) hereof.

(b) Non-exclusivity. The rights to indemnification, contribution and advancement
of Expenses provided in this Agreement shall not be deemed exclusive of, but
shall be in addition to, any other rights to which Indemnitee may at any time be
entitled under the Organizational Documents of any Covered Entity, any other
agreement, any vote of stockholders or Disinterested Directors, the laws of the
State of Delaware or otherwise. Furthermore, no right or remedy herein conferred
is intended to be exclusive of any other right or remedy, and every other right
and remedy shall be cumulative and in addition to every other right and remedy
given hereunder or now or hereafter existing at law or in equity or otherwise.
The assertion of any right or remedy hereunder or otherwise shall not prevent
the concurrent assertion of any other right or remedy. The rights to
indemnification, contribution and advancement of Expenses provided in this
Agreement shall continue as to Indemnitee for any action Indemnitee took or did
not take while serving in an indemnified capacity even though Indemnitee may
have ceased to serve in such capacity.

6. No Duplication of Payments. Notwithstanding anything to the contrary herein,
the Company shall not be liable under this Agreement to make any payment of any
amount

 

10



--------------------------------------------------------------------------------

otherwise indemnifiable hereunder, or for which advancement is provided
hereunder, if and to the extent Indemnitee has otherwise actually received such
payment, whether pursuant to any insurance policy, the Organizational Documents
of any Covered Entity or otherwise.

7. Mutual Acknowledgment. Both the Company and Indemnitee acknowledge that, in
certain instances, federal law or public policy may override applicable state
law and prohibit the Company from indemnifying its directors and officers under
this Agreement or otherwise. For example, the Company and Indemnitee acknowledge
that the SEC has taken the position that indemnification is not permissible for
liabilities arising under certain federal securities laws, and federal
legislation prohibits indemnification for certain ERISA violations. Indemnitee
understands and acknowledges that the Company has undertaken, or may be required
in the future to undertake, with the SEC to submit the question of
indemnification to a court in certain circumstances for a determination of the
Company’s right under public policy to indemnify Indemnitee, and any right to
indemnification hereunder shall be subject to, and conditioned upon, any such
required court determination.

8. Liability Insurance. To the extent the Company maintains liability insurance
applicable to directors, officers, limited liability company managers, partners,
employees, controlling persons, agents or fiduciaries of any Covered Entity,
Indemnitee shall be covered by such policy or policies in such a manner as to
provide Indemnitee the same rights and benefits as are accorded to the most
favorably insured of the Covered Entity’s directors (or limited liability
company manager or partner), if Indemnitee is a director (or limited liability
company manager or partner) of such Covered Entity, or of the Covered Entity’s
officers, if Indemnitee is not a director of such Covered Entity but is an
officer of such Covered Entity, or of the Covered Entity’s key employees,
controlling persons, agents or fiduciaries, if Indemnitee is not an officer or
director but is an employee, controlling person, agent or fiduciary of such
Covered Entity, as the case may be. The Company shall advise Indemnitee as to
the general terms of, and the amounts of coverage provided by, any liability
insurance policy described in this Section 8 and shall promptly notify
Indemnitee if, at any time, any such insurance policy will no longer be
maintained or the amount of coverage under any such insurance policy will be
decreased.

9. Exceptions. Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement to
indemnify Indemnitee:

(a) against any Losses or Expenses, or to advance Expenses to Indemnitee, with
respect to Claims initiated or brought voluntarily by Indemnitee, and not by way
of defense, except (i) Claims to establish or enforce a right to
indemnification, contribution or advancement with respect to an Indemnification
Event, whether under this Agreement, any other agreement or insurance policy,
the Company’s Organizational Documents of any Covered Entity, the laws of the
State of Delaware or otherwise, or (ii) if the Board has approved specifically
the initiation or bringing of such Claim;

(b) against any Losses or Expenses, or to advance Expenses to Indemnitee, with
respect to Claims arising (i) with respect to an accounting of profits made from
the purchase and sale (or sale and purchase) by Indemnitee of securities of the
Company within the meaning of Section 16(b) of the Exchange Act or (ii) pursuant
to Section 304

 

11



--------------------------------------------------------------------------------

or 306 of the Sarbanes-Oxley Act of 2002, as amended, or any rule or regulation
promulgated pursuant thereto;

(c) if, and to the extent, that such indemnification is not lawful;

(d) for any amounts paid in settlement of any Claim effected without the
Company’s prior written consent. The Company shall not settle any Claim in which
it takes the position that Indemnitee is not entitled to indemnification in
connection with such settlement without the prior written consent of Indemnitee,
nor shall the Company settle any Claim in any manner which would impose any fine
or obligation on Indemnitee that is not indemnified by the Company hereunder,
without Indemnitee’s prior written consent;

(e) if, and to the extent, that the amounts paid in settlement of any Claim were
pursuant to a settlement approved by a court of competent jurisdiction and
indemnification would be inconsistent with any condition with respect to
indemnification expressly imposed by the court in approving the settlement;

(f) against any Losses or Expenses, or to advance Expenses to Indemnitee, with
respect to Claims or Proceedings involving the enforcement of non-compete,
non-disclosure, non-solicitation and/or clawback, return, forfeiture and/or
offset of compensation agreements, or the non-compete, non-disclosure,
non-solicitation and/or clawback, return, forfeiture and/or offset provisions of
employment, consulting or similar agreements to which Indemnitee may be a party
with any Covered Entity.

10. Miscellaneous.

(a) Counterparts. This Agreement may be executed in one or more counterparts,
each of which when so executed and delivered shall be deemed an original, and
such counterparts together shall constitute one instrument. In the event any
signature to this Agreement is delivered by facsimile transmission or by email
delivery of a “.pdf” format data file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.

(b) Binding Effect; Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns (including with respect to the Company, any
direct or indirect successor by purchase, merger, consolidation or otherwise to
all or substantially all of the business and/or assets of the Company) and with
respect to Indemnitee, his spouse, heirs, and personal and legal
representatives. The Company shall require and cause any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all, substantially all, or a substantial part, of the business and/or assets of
the Company, to assume and agree to perform this Agreement in the same manner
and to the same extent that the Company would be required to perform if no such
succession or assignment had taken place. This Agreement shall continue in
effect with respect to Claims relating to Indemnification Events regardless of
whether Indemnitee continues to serve as a director, officer, limited liability
company manager, partner, employee, controlling person, agent or fiduciary of
any Covered Entity.

 

12



--------------------------------------------------------------------------------

(c) Notice. All notices and other communications required or permitted hereunder
shall be in writing, shall be effective when given, and shall in any event be
deemed to be given (a) five days after deposit with the U.S. Postal Service or
other applicable postal service, if delivered by certified mail, postage
prepaid, (b) upon delivery, if delivered by hand, (c) one business day after the
business day of deposit with Federal Express or similar, nationally recognized
overnight courier, freight prepaid, or (d) one business day after delivery by
confirmed facsimile transmission, if deliverable by facsimile transmission, with
copy by other means permitted hereunder, and addressed, if to Indemnitee, to
Indemnitee’s address or facsimile number (as applicable) as set forth beneath
Indemnitee’s signature to this Agreement, or, if to the Company, at the address
or facsimile number (as applicable) of its principal corporate offices
(attention: Secretary), or at such other address or facsimile number (as
applicable) as such party may designate to the other parties hereto.

(d) Consent to Jurisdiction. Subject to the first sentence of Section 4(e), the
Company and Indemnitee each hereby irrevocably consents to the jurisdiction and
venue of the courts of the State of Delaware for all purposes in connection with
any Proceeding which arises out of or relates to this Agreement and agree that
any Proceeding instituted under this Agreement shall be commenced, prosecuted
and continued only in the courts of the State of Delaware. THE COMPANY AND
INDEMNITEE EACH HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY IN
ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT. The Company
and Indemnitee each hereby appoints, to the extent such party is not otherwise
subject to service of process in the State of Delaware, The Corporation Trust
Company, Wilmington, Delaware as its agent in the State of Delaware as such
party’s agent for acceptance of legal process in connection with any such action
or proceeding against such party with the same legal force and validity as if
served upon such party personally within the State of Delaware, and agrees not
to plead or to make, any claim that any such action or proceeding brought in the
Delaware Court has been brought in an improper or inconvenient forum.

(e) Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest extent permitted by law. Furthermore, to the
fullest extent possible, the provisions of this Agreement (including each
portion of this Agreement containing any provision held to be invalid, void or
otherwise unenforceable that is not itself invalid, void or unenforceable) shall
be construed so as to give effect to the purposes manifested by the provision
held invalid, illegal or unenforceable.

(f) Choice of Law. This Agreement shall be governed by and its provisions shall
be construed and enforced in accordance with, the laws of the State of Delaware,
without regard to the conflict of laws principles thereof.

(g) Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee who shall execute all documents required and shall do all acts that
may be necessary to secure such rights and to enable the Company effectively to
bring suit to enforce such rights.

 

13



--------------------------------------------------------------------------------

(h) Amendment and Termination. No amendment, modification, termination,
cancellation, waiver of any provision, of this Agreement shall be effective
unless it is in a writing signed by the parties to be bound thereby. Notice of
same shall be provided to all parties hereto. No waiver of any of the provisions
of this Agreement shall be deemed or shall constitute a waiver of any other
provisions hereof (whether or not similar) nor shall such waiver constitute a
continuing waiver.

(i) No Construction as Employment Agreement. Nothing contained in this Agreement
shall be construed as giving Indemnitee any right to be retained or continue in
the employ or service of any Covered Entity.

(j) Rules of Construction. Unless otherwise expressly stated: (i) references to
numbered or lettered sections and subsections refer to sections and subsections
of this Agreement unless otherwise expressly stated, (ii) any reference to
statutes or laws shall include all amendments, modifications or replacements of
the specific sections and provisions concerned, (iii) common nouns and pronouns
shall be deemed to refer to the masculine, feminine, neuter, singular and
plural, as the identity of the person may in the context require, and (iv) the
word “including,” and variations thereof, shall mean “including without
limitation.”

(k) Code Section 409A Compliance. The Company and Indemnitee intend for this
Agreement and the benefits provided herein to be exempt from the application of
Section 409A of the Internal Revenue Code of 1986, as amended (“Code
Section 409A”), pursuant to Treasury Regulation Section 1.409A-1(b)(10). To the
extent that Code Section 409A applies to any payment of Expenses or Losses under
this Agreement, the affected payment shall be paid by the Company to Indemnitee
when due in accordance with the applicable Agreement provisions; provided,
however, that any such payment:

        (i) shall be made no later than (a) the end of Indemnitee’s taxable year
following the taxable year in which Indemnitee incurs such Expense or Loss,
(b) with respect to taxes, the end of Indemnitee’s taxable year following the
taxable year in which Indemnitee remits such taxes to the applicable taxing
authority, or (c) with respect to interest and penalties incurred by Indemnitee
with respect to taxes, the end of Indemnitee’s taxable year following the
taxable year in which Indemnitee incurs such interest and/or penalties, as
applicable;

        (ii) paid by the Company under the Agreement during one calendar year
shall not affect the amount payable or reimbursable by the Company during a
subsequent calendar year; and

        (iii) may not be exchanged or substituted for other payments to
Indemnitee.

[remainder of page intentionally left blank;

signature page follows]

 

14



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INDEMNIFICATION AGREEMENT

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 

VASCO Data Security International, Inc.,

a Delaware corporation

By:                                       
                                                          

Name:                                      
                                                    

Title:                                      
                                                       

Address:

  1901 South Meyers Road  

Suite 210

  Oakbrook Terrace, Illinois 60181  

Attn: Secretary

Fax No.:  

(630) 932-8852

INDEMNITEE:

Signature:                                      
                                            
Name:                                      
                                                     Address: Fax No.: